Citation Nr: 1525011	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent for anxiety disorder prior to May 13, 2013, and 50 percent thereafter.

2. Entitlement to an increased evaluation for a left meniscal tear, currently evaluated at 10 percent disabling.

3. Entitlement to an increased evaluation for a left elbow disorder, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2010 and July 2010 of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues on the title page were developed for appellate consideration.  In February 2015, the Veteran withdrew his appeal.  Therefore, these issues are withdrawn, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for entitlement to an increased evaluation in excess of 30 percent for anxiety disorder prior to May 13, 2013, and 50 percent thereafter, is dismissed.

The appeal for entitlement to an increased evaluation for a left meniscal tear, currently evaluated at 10 percent disabling, is dismissed.

The appeal for entitlement to an increased evaluation for a left elbow disorder, currently evaluated at 10 percent disabling, is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


